

116 HR 3481 IH: To direct the Secretary of Transportation to issue regulations to require air carriers to disclose to consumers the actual wheels-off and wheels-on times for certain domestic passenger flight segments, and for other purposes.
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3481IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Payne (for himself and Mr. Sires) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to issue regulations to require air carriers to disclose
			 to consumers the actual wheels-off and wheels-on times for certain
			 domestic passenger flight segments, and for other purposes.
	
		1.Consumer information on actual flight times
 (a)In generalThe Secretary of Transportation shall modify regulations contained in section 234.11 of title 14, Code of Federal Regulations, to ensure that—
 (1)a reporting carrier (including its contractors), during the course of a reservation or ticketing discussion or other inquiry, discloses to a consumer upon reasonable request the projected period between the actual wheels-off and wheels-on times for a reportable flight; and
 (2)a reporting carrier displays, on the public internet website of the carrier, information on the actual wheels-off and wheels-on times during the most recent calendar month for a reportable flight.
 (b)DefinitionsIn this section, the terms reporting carrier and reportable flight have the meanings given those terms in section 234.2 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
			